DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 18, 2022 has been entered. Claims 16-39 remain pending in the application. Claims 1-15 were previously cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-24, 27, 29-30, 33-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Saiki (WO 01/97885, with citations from provided English translation, see NPL Document U).
Regarding claim 16, Mirov teaches a stopper (plunger head 22 of Figures 1, 3, 4A, and 7) configured to be disposed within a medical cartridge (barrel 12; see Figure 1 illustrating how the stopper is disposed within the medical cartridge), the stopper comprising: a shell (second component 33 of Figure 4A) defining a first cavity (see annotated Figure 4A below illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 3” may be disposed within), and a wall having an exterior surface and an interior surface (see annotated Figure 4A below), the exterior surface being sized and shaped to fit inside the medical cartridge (barrel 12, see Fig. 4A above illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (second component 33) being configured to be advanced into the medical cartridge (barrel 12) by a plunger (plunger 14; see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (medication 20) contained in the medical cartridge (see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (first component 31; Figure 4A) configured to be inserted into the shell (see Fig. 4A illustrating how the insert is inserted into the shell), the insert comprising a body (see annotated Figure 4A below illustrating how the insert comprises a body which extends from “cap member”), wherein the body contains an electronic device (electronic components 29; Figure 4A) that has a sensor (transducer 24, force sensor 34, and temperature sensor 36, Figure 3) configured to generate a sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023], noted that transducer 24 therefore corresponds to a sensor); wherein the body is configured to be inserted into the first cavity (see Fig. 4A illustrating how the body is inserted into the first cavity); wherein the shell (second component 33) is configured to allow the sensing signal (ultrasonic signals 25) to pass through the shell (see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); and wherein the sensor (24/34/36) is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]).
Mirov fails to explicitly teach the shell defining at least one side cavity open to the first cavity, the at least one side cavity being formed on the interior surface of the wall; the insert comprising at least one alignment feature extending in a distal direction from the body, and the at least one alignment feature is configured to be inserted at least partly into the at least one side cavity when the insert is inserted into the shell. Saiki teaches a stopper (head portion 43 and gasket 3) configured to be disposed within a medical cartridge (Figure 2), the stopper comprising: a shell (gasket 3) defining a first cavity (central hollow portion 33), at least one side cavity (under projection 63) open to the first cavity (see annotated Figure 3), the at least one side cavity being formed on the interior surface of the wall (see annotated Figure 3); and an insert (head portion 43) configured to be inserted into the shell (Figures 4-5), the insert comprising a body (screwing portion 5 having male screw 51) and at least one alignment feature (fitting portion 6 having elastic pieces 61) extending in a distal direction from the body (Figures 1 and 3-5), and the at least one alignment feature is configured to be inserted at least partly into the at least one side cavity when the insert is inserted into the shell (Figure 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the shell has at least one side cavity and the insert comprising at least one alignment feature configured to be inserted into the at least one side cavity based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

    PNG
    media_image1.png
    430
    854
    media_image1.png
    Greyscale

[AltContent: textbox (Body of Insert)][AltContent: textbox (Alignment Feature)][AltContent: textbox (Wall of Shell)][AltContent: textbox (Second Cavity)][AltContent: textbox (First Cavity)]

Regarding claim 17, modified Mirov teaches the stopper of claim 16, wherein the sensing signal (ultrasonic signals 25) is an electromagnetic signal or an acoustic signal (“Transducer 24 may be configured to send and receive ultrasonic signals” [0023]).

Regarding claim 18, modified Mirov teaches the stopper claim 16, wherein the electronic device (electronic components 29) is configured to communicate with an external electronic device (“Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 19, modified Mirov teaches the stopper of claim 18, wherein the electronic device comprises a wireless transceiver (transceiver 30; Figure 3) configured to communicate with the external electronic device (“Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 20, modified Mirov teaches the stopper of claim 19, wherein the wireless transceiver (transceiver 30) is configured to transmit data acquired by the sensor (24/34/36) to the external electronic device (“Plunger head 22 may transmit data (e.g., the amount of medication 20 dispensed and time and date it was dispensed) to a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) via one or more of the wireless communication methods.” [0058]; “Transceiver 30 may be configured to wirelessly communicate with a remote device (e.g., a smart phone, a glucose monitor, an insulin pump, or a computer) using one or more wireless communication methods.” [0023]).

Regarding claim 21, modified Mirov teaches the stopper of claim 16, wherein the electronic device (electronic components 29) is configured to be activated by a force applied to the stopper (“power source 28 may be positioned within first component 31, such that the compressive force applied by plunger 14 acts as an off/off switch, which initiates (e.g., wakes up or powers up) the electronic components of plunger head 22.” [0045]).

Regarding claim 22, modified Mirov teaches the stopper of claim 16, wherein the electronic device comprises a temperature sensing element (temperature sensor 36) configured to activate the electronic device (electronic components 29) upon sensing a change in temperature or upon reaching a temperature threshold (“Plunger head 22 thus may monitor the temperature medication 20 through storage and up through use to ensure it stays within an acceptable range. If the temperature of the medication 20 goes outside the acceptable range then plunger head 22 may be configured to send an alert.” [0068]).

Regarding claim 23, modified Mirov teaches the stopper of claim 16, wherein the electronic device (electronic components 29) comprises an energy source (power source 28; “Power source 28 may be configured to power transducer 24, microcontroller 26, transceiver 30, temperature sensor 36, and other electronic components of plunger head 22.” [0023]).

Regarding claim 24, modified Mirov teaches the stopper of claim 23, wherein the energy source (power source 28) comprises a wireless charging module having a capacitive electronic circuit (“Power source 28 may be any suitable power source. For example, power source 28 may be a battery, a capacitor, or the like. In some embodiments, power source 28 may be rechargeable via wireless energy transmission, for example, inductive coupling, resonant inductive coupling, radio frequency (RF) link, or the like.” [0066]).

Regarding claim 27, modified Mirov teaches the stopper of claim 16, wherein the sensor (24/34/36) is configured to transmit the sensing signal (ultrasonic signals 25) through the stopper (plunger head 22) and wherein the sensor is configured to measure a response (the reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24. “” [0049]).

Regarding claim 29, modified Mirov teaches the stopper of claim 16, wherein the body of the insert is sized and shaped to fit completely within the first cavity when inserted (see annotated Figure 4A above).

Regarding claim 30, modified Mirov teaches the stopper of claim 16, wherein the insert (first component 31) comprises a cap member (see annotated Fig. 4A above) configured to enclose the first cavity when the insert is inserted into the shell (Figure 4A), and wherein the cap member is configured to receive a driving force from the plunger (plunger 14) to advance the stopper in the medical cartridge (barrel 12; see Fig. 4A and Fig. 1 and wherein orienting the stopper such that the cap faces the plunger ensures that the cap is configured to receive a driving force from the plunger to advance the stopper).

Regarding claim 33, Mirov teaches a medical cartridge (syringe 10; see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: a cartridge housing (barrel 12); a stopper (plunger head 22 of Figures 1, 3, 4A, and 7) comprising: a shell (second component 33 of Figure 4A) defining a first cavity (see annotated Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 31 may be disposed within), and a wall above having an exterior surface and an interior surface (see annotated Figure 4A above), the exterior surface being sized and shaped to fit inside the medical cartridge (see Fig. 4A above illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (second component 33) being configured to be advanced into the medical cartridge by a plunger (plunger 14; see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (medication 20) contained in the medical cartridge (see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (first component 31) configured to be inserted into the shell (see Fig. 4A illustrating how the insert is inserted into the cavity of the shell), the insert comprising a body  (see annotated Figure 4A above illustrating how the insert comprises a body which extends from “cap member”), wherein the body contains an electronic device (electronic components 29; Figure 4A) that has a sensor (transducer 24, force sensor 34, and temperature sensor 36; Figure 3) configured to generate a sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023] and note how “transducer 24” therefore corresponds to a sensor); wherein the body is configured to be inserted into the first cavity (see Fig. 4A illustrating how the body is inserted into the first cavity); wherein the shell (second component 33) is configured to allow the sensing signal (ultrasonic signals 25) to pass through the shell (see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); wherein the sensor is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]); wherein the shell is configured to be inserted into the cartridge housing (see Fig. 1 illustrating how the shell is inserted into the housing along with the stopper) prior to the cartridge housing and shell undergoing a heat sterilization procedure (Noted that the recitation of “configured to be inserted into the cartridge housing prior to the cartridge housing and shell undergoing a heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the shell is entirely capable of performing this function due to the shell being sized and shaped to fit within the cartridge housing and since the sterilization procedure does not impart structure changes which would hinder the ability of the shell to perform the recited function); and wherein the insert is configured to be inserted into the stopper after the heat sterilization procedure (Noted that the recitation of “configured to be inserted into the stopper after the heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the insert is entirely capable of performing this function due to the insert being sized and shaped to fit within the shell of the stopper and since the sterilization procedure does not impart structural changes which would hinder the ability of the insert to fit within the stopper to perform the recited function).
Mirov fails to explicitly teach at least one side cavity open to the first cavity, the at least one side cavity being formed on the interior surface of the wall, the insert comprising at least one alignment feature extending in a distal direction from the body; and the at least one alignment feature is configured to be inserted at least partly into the at least one side cavity when the insert is inserted into the shell. Saiki teaches a medical cartridge (syringe 1) comprising a cartridge housing (outer cylinder 2); and a stopper (head portion 43 and gasket 3) comprising: a shell (gasket 3) defining a first cavity (central hollow portion 33), at least one side cavity (under projection 63) open to the first cavity (see annotated Figure 3 above), the at least one side cavity being formed on the interior surface of the wall (see annotated Figure 3 above); and an insert (head portion 43) configured to be inserted into the shell (Figures 4-5), the insert comprising a body (screwing portion 5 having male screw 51) and at least one alignment feature (fitting portion 6 having elastic pieces 61) extending in a distal direction from the body (Figures 1 and 3-5), and the at least one alignment feature is configured to be inserted at least partly into the at least one side cavity when the insert is inserted into the shell (Figure 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of the medical cartridge of Mirov to include that the shell has at least one side cavity and the insert comprising at least one alignment feature configured to be inserted into the at least one side cavity based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

Regarding claim 34, modified Mirov teaches the medical cartridge of claim 33, wherein the cartridge housing (barrel 12) comprises a medicament (medication 20; see Figure 1 illustrating how the cartridge housing comprises the medicament).

Regarding claim 36, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach the at least one side cavity is formed as one or more notches on the interior surface of the wall. Saiki teaches a stopper (head portion 43 and gasket 3) configured to be disposed within a medical cartridge (Figure 2), the stopper comprising: a shell (gasket 3) defining a first cavity (central hollow portion 33) and at least one side cavity (under projection 63) formed as one or more notches on the interior surface of the wall (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the shell has at least one side cavity formed as one or more notches on the interior surface of the wall based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

Regarding claims 37-38, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach wherein each alignment feature of the at least one alignment feature is a resilient arm comprising an outwardly-directed protrusion, wherein the outwardly-directed protrusion is disposed at a distal end of the resilient arm. Saiki teaches a stopper (head portion 43 and gasket 3) configured to be disposed within a medical cartridge (Figure 2), the stopper comprising: a shell (gasket 3) defining a first cavity (central hollow portion 33) and at least one side cavity (under projection 63); and an insert (head portion 43) configured to be inserted into the shell (Figures 4-5), the insert comprising a body (screwing portion 5 having male screw 51) and at least one alignment feature (fitting portion 6 having elastic pieces 61) extending in a distal direction from the body (Figures 1 and 3-5), each alignment feature of the at least one alignment feature is a resilient arm (elastic pieces 61; “the elastic piece 61 is elastically deformed toward the center direction of the plunger 4” [Page 5, Paragraph 6]) comprising an outwardly-directed protrusion (protruding portion 62), wherein the outwardly-directed protrusion is disposed at a distal end of the resilient arm (Figure 3, wherein the protruding portion 62 is on the distal half of the resilient arm 61 and is therefore at the distal end). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that each alignment feature of the at least one alignment feature is a resilient arm comprising an outwardly-directed protrusion at a distal end of the resilient arm based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

Regarding claim 39, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach wherein the at least one alignment feature is at least two alignment features located at circumferentially offset locations from each other. Saiki teaches a stopper (head portion 43 and gasket 3) configured to be disposed within a medical cartridge (Figure 2), the stopper comprising: a shell (gasket 3) defining a first cavity (central hollow portion 33) and at least one side cavity (under projection 63); and an insert (head portion 43) configured to be inserted into the shell (Figures 4-5), the insert comprising a body (screwing portion 5 having male screw 51) and at least one alignment feature (fitting portion 6 having elastic pieces 61) extending in a distal direction from the body (Figures 1 and 3-5), wherein the at least one alignment feature is at least two alignment features located at circumferentially offset locations from each other (Figure 6; “For example, as shown in FIG. 6, four pieces of the elastic pieces 61 may be arranged at intervals of 90 ° along the outer peripheral surface of the head portion 43. The number and arrangement of the fragile pieces 61 are not limited to this, and two larger fragile pieces 6 1 are disposed at intervals of 180 ° so as to be opposed to each other on the outer circumferential surface of the head section 43.” [Page 3, Paragraph 12]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the stopper of Mirov to include that the at least one alignment feature is at least two alignment features located at circumferentially offset locations from each other based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Saiki (WO 01/97885) as applied in claim 23 above, and further in view of Kietzmann et al. (US 2014/0330243).
Regarding claim 25, modified Mirov teaches the stopper of claim 23. Modified Mirov fails to explicitly teach the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper. Kietzmann teaches an injection device (pen-type injector 10) comprising an energy source (power supply 38; Figure 3), wherein the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper (“the power supply 38 may comprise at least one converter, like a piezo-element, adapted to transfer mechanical power provided by a user into electric energy.” [0143]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the energy source of Mirov such that it comprises a piezoelectric element based on the teachings of Kietzmann. Such a modification would provide an energy source comprising a piezoelectric element configured to generate electric energy from a force applied to the stopper. Kietzmann teaches that piezoelectric elements are a suitable energy source for injection devices (Kietzmann [0143]); and furthermore, Mirov teaches that the energy source may be any suitable energy source (Mirov [0066], lines 1-2).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Saiki (WO 01/97885) as applied in claim 23 above, and further in view of Forlani et al. (WO 2016/036574).
Regarding claim 26, modified Mirov teaches the stopper of claim 23. Modified Mirov teaches the energy source comprises a thermoelectric element configured to generate electric energy from heat energy absorbed by the stopper. Forlani teaches a sensing system (sensing system 20; Figure 1) for use with a medical cartridge (container 25) wherein the cartridge comprises a stopper (plunger 52), wherein the sensing system comprises an energy source comprising a thermoelectric element (“Any necessary electrical power can be provided in one or more of a number of suitable ways, such as by…thermoelectric” [Page 6, lines 14-19]) configured to generate electric energy from heat energy absorbed by the energy source (see Page 6, lines 14-19 and note how the thermoelectric energy source would be fully capable of performing the function of generating electric energy from heat energy as a means for creating the electrical power described by Forlani). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the energy source of Mirov such that it comprises a thermoelectric element based on the teachings of Forlani. Such a modification would provide an energy source comprising a thermoelectric element configured to generate electrical energy from heat energy absorbed by the stopper. Forlani teaches that thermoelectric elements are a suitable energy source for injection devices (Forlani [Page 6, lines 14-19]); and furthermore, Mirov et al. teaches that the energy source may be any suitable energy source (Mirov [0066]).

Claim 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Saiki (WO 01/97885) as applied in claim 16 above, and further in view of Huegli (US 2003/0233075).
Regarding claim 28, modified Mirov teaches the stopper of claim 16. Mirov fails to explicitly teach one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Figure 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Figure 1 illustrating the insert inserted into the cavity); and one or more sealing elements (sealing elements 8, 9 of Fig. 1) extending from the exterior surface of the shell (stopper body 2, see Fig. 1 illustrating how the sealing elements extend circumferentially around the exterior surface of the shell), wherein the sealing elements (sealing elements 8/9) are made from a first material (“At least the sealing elements 8, 9 of the membrane body 3 are formed from an elastic material, for example an elastic plastic or rubber material” [0045]) and the shell (stopper body 2) is made from a second material (“the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” [0047]) of lower compressibility compared to the first material ( [0047] and [0045], wherein the “inflexible plastic material” of the second material would comprise lower compressibility than the “elastic plastic” of the first material). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the stopper of Mirov such that it further comprises one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material as taught by Huegli. Such a modification corresponds to a design which was already well known in the field of art prior to the effective filing date of the claimed invention. Furthermore, providing the sealing elements creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]). 

Regarding claim 31, modified Mirov teaches the stopper of claim 16. Modified Mirov fails to explicitly teach the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); the shell (stopper body 2) is a rigid shell comprising a substantially rigid material (“the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” [0047]); and the stopper (piston stopper 1) defines a sealing member (sealing elements 8, 9) disposed around the exterior surface (see Fig. 1 illustrating how the sealing member is disposed around the exterior surface of the stopper) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper is disposed within the medical cartridge (“The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container” [0007]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the stopper of Mirov such that the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge based on the teachings of Huegli because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]) and because a rigid shell helps to prevent this element from being distorted (Huegli [0020]).  

	Regarding claim 32, modified Mirov teaches the stopper of claim 16, wherein the shell (second component 33) is a soft shell comprising a substantially pliable material (“second component may be formed of an elastomer (e.g., butyl rubber)” [0025], wherein this corresponds to a soft material comprising substantial pliability). Modified Mirov fails to explicitly teach the exterior surface of the soft shell defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge. Huegli teaches a stopper (piston stopper 1; Figure 1) comprising: a shell (stopper body 2) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting stopper body holder 4 within the cavity); and an insert (stopper body holder 4) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); and the exterior surface of the shell (stopper body 2) defines a sealing protrusion (sealing elements 8, 9) extending radially from the exterior surface (see Fig. 1 illustrating how the sealing protrusion extends radially around the outmost circumference of the shell and, therefore, extends radially from the exterior surface of the shell) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper is disposed within the medical cartridge (“The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container” [0007]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the exterior surface of the soft shell of Mirov such that it defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge as taught by Huegli because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (Huegli [0045]).  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Clemente et al. (US 2014/0213975) in further view of Saiki (WO 01/97885, with citations from provided English translation, see NPL Document U).
Regarding claim 35, Mirov teaches a method of manufacturing a medical cartridge (syringe 10; see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: inserting a shell (second component 33 of Figure 4A) into a housing (barrel 12) of the medical cartridge (see Fig. 1 and Fig. 4A illustrating how the shell is inserted into the housing of the medical cartridge when the plunger head 22 is similarly inserted into the housing), the shell (i) sealing an open end of the housing (“a standard syringe usually contains a plunger head at the end of the plunger that seals the top of the barrel” [0019]; and see Fig. 4A illustrating how the shell forms the outermost surface of the plunger head 22 and, therefore, the shell is the portion of the plunger head 22 which performs the function of sealing an open end of the housing), (ii) defining a first cavity (see annotated Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which electronic components 29 and first component 31 may be disposed within) that is accessible from outside the housing (see Fig. 4A illustrating how the cavity is accessible in order for electronic components 29 and first component 31to be inserted there within), and (iii) being configured to allow a sensing signal (ultrasonic signals 25) to pass through a wall extending along the medical cartridge (see annotated Figure 4A above; see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge), the wall having an interior surface (see annotated Figure 4A above); heat sterilizing the shell (see step 208 of Fig. 6, “Method 200 may also include, at step 208, sterilizing a second component 33 using a higher-temperature sterilization method”); and after the heat sterilizing the shell, placing an insert (first component 31, Figure 4A) into the shell (see step 210 of Fig. 6, “Method 200 may also include, at step 210, attaching first component 31 to second component 33 to form plunger head 22” and see Fig. 4A illustrating how the insert is placed into the cavity of the shell) by inserting (i) a body (see annotated Figure 4A above) of the insert into the first cavity (see Examiner’s annotated Fig. 4A above illustrating how the body of the insert is inserted into the first cavity), the body comprising an electronic device (electronic components 29), the electronic device comprising a sensor (transducer 24, force sensor 34, temperature sensor 36) configured to generate the sensing signal (ultrasonic signals 25 of Fig. 7; “Transducer 24 may be configured to send and receive ultrasonic signals” [0023] and note how “transducer 24” therefore corresponds to a sensor); wherein the shell and the insert together form a stopper (plunger head 22; Figures 1, 3, 4a, and 7) configured to be advanced into the housing by a plunger (plunger 14; see Fig. 1 illustrating how the stopper is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (medication 20; Figure 1) contained in the medical cartridge (see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and wherein the sensor (24/34/36) is configured to be responsive to a position of the stopper (distance D) in the medical cartridge (“As shown in FIG. 7, transducer 24 may be configured to generate ultrasonic signals 25 (e.g., radiated sound energy waves) and send the ultrasonic signals 25 down barrel 12 toward hub 18 and needle 16. The ultrasonic signals can travel through medication 20 along the length of barrel 12 and bounce or reflect off an end 27 of barrel 12 and travel back through medication 20 to plunger head 22. The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24.” [0049]).
	Mirov fails to explicitly teach the wall of the shell having at least one second cavity formed on the interior surface and open to the first cavity; the method comprising heat sterilizing the housing; and inserting at least one alignment feature of the insert into the at least one second cavity, the at least one alignment feature extending along a distal direction from the body. Clemente teaches a method of manufacturing a medical cartridge (drug container 50 of Fig. 1A-4C) comprising a housing (barrel 58 of Fig. 2A-2B) wherein the medical cartridge and, subsequently, the housing are sterilized (“This entire sub-assembly, including drive mechanism 100, drug container 50, fluid pathway connection 300, fluid conduit 30, and insertion mechanism 200 may be sterilized” [0090]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Mirov such that it comprises sterilizing the housing of the medical cartridge as taught by Clemente. Such a modification would provide that the method comprising heat sterilizing the shell and housing; and after the heat sterilizing, placing the insert into the cavity of the shell. Furthermore, such a modification would be advantageous because Clemente et al. teaches that components which form the path that a fluid drug travels, such as the medical cartridge, ought to be sterilized (Clemente [0020]).
Modified Mirov in view of Clemente fails to explicitly teach the wall of the shell having at least one second cavity formed on the interior surface and open to the first cavity; and inserting at least one alignment feature of the insert into the at least one second cavity, the at least one alignment feature extending along a distal direction from the body. Saiki teaches a method of manufacturing a medical cartridge (syringe 1; Figures 3-5) comprising inserting a shell (gasket 3) into a housing (outer cylinder 2; Figure 2), the shell defining a first cavity (central hollow portion 33) and a wall (see annotated Figure 3), the wall having at least one side cavity (under projection 63) formed on the interior surface and open to the first cavity (see annotated Figure 3), the at least one side cavity being formed on the interior surface of the wall (see annotated Figure 3); and placing an insert (head portion 43) into the shell by inserting a body (screwing portion 5 having male screw 51) into the first cavity and at least one alignment feature (fitting portion 6 having elastic pieces 61) into the at least one second cavity (Figures 4-5), the at least one alignment feature extending in a distal direction from the body (Figures 1 and 3-5), the shell and the insert together forming a stopper configured to be advanced into the housing by a plunger (plunger 4; Figure 2). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Mirov in view of Clemente the wall of the shell having at least one second cavity formed on the interior surface and open to the first cavity; and inserting at least one alignment feature of the insert into the at least one second cavity, the at least one alignment feature extending along a distal direction from the body based on the teaching of Saiki to prevent separation of the shell and insert once the inset has been fully inserted into the shell (Saiki [Page 1, Paragraphs 2 and 3] and [Page 5, Paragraph 10]). 

Response to Arguments
Applicant’s arguments with respect to claims 16-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, Faraks (USPN 5246423) is not relied upon for teaching “at least one alignment feature extending in a distal direction from the body” as required by newly amended claims 16, 33, and 35 or the details of newly added claims 37-39. Instead, Saiki (WO 01/97885) is relied upon in the present office action for teaching these features, as detailed above. The examiner also notes that the prior art made of record and not relied upon (below) also discloses at least the alignment feature as recited in the newly amended independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cowan et al. (USPN 9174003) discloses a stopper (stopper 350, capture members 320, central extension 340) comprising a shell (stopper 350) having a first cavity (opening 355) and second cavity under retainer arms 360); and an insert (capture members 320 and central extension 340) configured to be inserted into the shell (Figure 7B), the insert comprising a body (central extension 340) configured to be inserted into the first cavity (Figure 7B) and at least one alignment feature (capture members 320) extending in a distal direction from the body and configured to be inserted into the side cavity (Figure 7B).
Melander (US 2014/0116246) discloses a stopper (piston 10 and coupling member at distal end of piston rod 20) comprising a shell (body 11) having a first cavity (entrance 13) and second cavity (hollow 12 at circumferential barb 15); and an insert (head 22, flaps 23, fingers 26) configured to be inserted into the shell (Figures 1-3), the insert comprising a body (fingers 26) configured ot be inserted into the first cavity (Figure 3) and at least one alignment feature (head 22 and flaps 23) extending in a distal direction from the body and configured to be inserted into the side cavity (Figure 3). 
Thilly (US 2010/0016807) discloses a stopper (stopper 20 and hub 40) comprising a shell (stopper 20) and an insert (hub 40), the insert having at least one alignment feature extending in a distal direction from the body and configured to be inserted into a side cavity of the shell (Figure 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783     
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783